VIA EDGAR August 16, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln New York Account N for Variable Annuities and Lincoln Life & Annuity Company of New York Lincoln InvestmentSolutionsSM File Nos. 811-09763; 333-175691 Ladies and Gentlemen: Lincoln Life & Annuity Company of New York filed the initial above-referenced Form N-4 Registration Statement on July 21, 2011. Pursuant to Rule 461 under the Securities Act of 1933, Lincoln Life & Annuity Company of New York, in its capacity as Depositor for the Registrant, respectfully requests that the effective date of the Registration Statement be accelerated and that the Registration Statement be declared effective on August 18, 2011, or as soon as possible thereafter. Sincerely, /s/ Delson R. Campbell Delson R. Campbell Vice President VIA EDGAR August 16, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re:Lincoln New York Account N for Variable Annuities and Lincoln Life & Annuity Company of New York Lincoln InvestmentSolutionsSM File Nos. 811-09763; 333-175691 Ladies and Gentlemen: Lincoln Life & Annuity Company of New York filed the initial above-referenced Form N-4 Registration Statement on July 21, 2011. Pursuant to Rule 461 under the Securities Act of 1933, Lincoln Financial Distributors Inc., the principal underwriter for the Registrant, respectfully requests that the effective date of the Registration Statement be accelerated and that the Registration Statement be declared effective on August 18, 2011, or as soon as possible thereafter. Sincerely, /s/ Thomas O'Neill Thomas O’Neill Senior Vice President & Director
